Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 1 of 25




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 20-61323-CIV-MORENO

   DORIS VALDEZ,

                  Plaintiff,
   vs.

   COLONY SHINY STAFF, LLC, d/b/a THE
   COLONY CLUB SUNRISE,

               Defendant.
  _________________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

         This is an employment case where the employee, Plaintiff Doris Valdez, filed suit against

  her former employer, the Colony Shiny Staff, LLC, an assisted living facility. The Colony now

  seeks to dismiss Counts II-III, VI, and VIII-IX of Valdez’s First Amended Complaint (D.E. 27),

  contending that she has failed to sufficiently allege her hostile work environment under the Age

  Discrimination in Employment Act (Count II), her retaliatory claims under the Age Discrimination

  in Employment Act, Florida Civil Rights Act, and Title VII (Counts III, VI, VIII, respectively),

  and her claim under Florida’s Whistle-blower’s Act (Count IX). For the reasons that follow, the

  Court grants the Colony’s motion to dismiss Counts II-III, VI, and VIII and denies the motion as

  to Count IX.

                                       I.     BACKGROUND

         The following allegations are taken from Valdez’s First Amended Complaint. Valdez was

  hired on or about November 15, 2018 by the Colony as a housekeeper. Upon starting her

  employment with the Colony, the workload was not evenly distributed, as she received most of

  the responsibilities as it related to the care of the Colony’s residents. According to Valdez, one of
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 2 of 25




  her supervisors, Shirlene, would intentionally assign Valdez a heavier workload than her

  coworkers, such as assigning Valdez seven patients to bathe per day while her younger, non-

  Hispanic coworkers were assigned between two and three patients.

         Valdez also claims that her coworkers discriminated against her. After a few days on the

  job, Latoya, a coworker, told Valdez that she was “too old to be in housekeeping” and constantly

  referred to her as “old lady.” Latoya would also make comments to Valdez like “What’s wrong

  with you old lady?” and “Get the f*ck out of my face old lady.” On one specific occasion, in mid-

  March of 2019, Valdez was meeting with a supervisor, Ms. Donna Yum, in Ms. Yum’s office. At

  that time, Latoya entered the office, saw Valdez, and stated, “What the f*ck is she doing here, kick

  this f*cking b*tch out of the office.” Valdez then told Ms. Yum, “You see [], I am not lying to

  you, you see the way they treat me here?” and that “[t]his [was] how [Latoya and Alexia] 1 treat

  [her] on the weekend[s].” Latoya then stated “f*ck you in [Ms. Yum’s] presence.”

         Latoya was not the only coworker that engaged in this type of behavior. Valdez alleges

  that, at all times relevant to this action, Alexia would also harass her. On numerous occasions,

  Alexia would refer to Valdez as “that f*cking Spanish b*tch with the red hair.” Valdez told Ms.

  Yum what Alexia was referring to her as and asked Ms. Yum to be placed on a shift where she

  would not have to work with Alexia because of the harassment that she was enduring.

         In another incident involving Alexia, in late March of 2019, while Valdez was speaking to

  Lidia, another supervisor, Valdez claims that Alexia approached her and Lidia and told Valdez to

  go change one Gary, presumably a resident, while Gary was having lunch. Alexia then told Valdez

  “he needs to go to the f*cking bathroom, go take him and change him.” Valdez then told Lidia that

  Alexia was “being disrespectful to [her]” and that Alexia always used the word “f*ck” when


  1
    As discussed in more detail below, Alexia is another coworker that berated Valdez and, according
  to the First Amended Complaint, engaged in discriminatory conduct.

                                                   2
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 3 of 25




  speaking to her,” at which time Alexia told Valdez “Yes, you f*cking b*tch, f*ck you, suck my

  d*ck if I have one.” When Valdez appealed to Lidia to take disciplinary action, Lidia allegedly

  stated “Why don’t the two of you go outside and beat the sh*t out of each other.”

         According to Valdez, she complained of the discrimination by her coworkers and the

  Colony retaliated against her, including but not limited to, terminating her, and that these adverse

  employment actions were the result of her complaining about the alleged discrimination she

  suffered.

         Moreover, Valdez also alleges that the Colony violated Florida’s Whistle-blower’s Act

  when the Colony terminated her for providing information relevant to the Agency for Health Care

  Administration’s investigation regarding alleged safety violations by the Colony. As relevant to

  that claim, on March 6, 2019, Valdez went to bathe one Resident 1, who was roomed with another

  resident, Resident 2, who was known to be physically violent and aggressive and had previously

  physically attacked several residents and staff in the past, including Valdez. Once Valdez

  undressed Resident 1, she noticed that there were several distinct bruises and lacerations to

  Resident 1’s body, including bruises on her shoulders, forehead, forearm, thighs, knees, legs, back

  and a laceration under her breast. Valdez then called one Anne to show her the bruises on Resident

  1’s body and to tell her it was “apparent that Resident 2 had beaten Resident 1,” which she later

  communicated to “Luc,” Lidia, and Ms. Yum—the management team at the Colony—on March

  7, 2019. Valdez states that the management team then contacted her on multiple occasions in an

  attempt to get her to change her account of what she had observed, and to say that Resident 1 had

  fallen. Valdez then provided this information to the Agency for Health Care Administration and

  Ms. Alexandra Watson with the agency “initiated an investigation on this matter.”




                                                   3
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 4 of 25




          Following the initiation of the investigation, the Agency for Health Care Administration

  contacted the Colony and requested to speak with Valdez regarding her prior reports regarding

  Resident 1, at which time, Lidia told Valdez that the agency was going to call her and that they

  would “go over what [she] was going to say.” Valdez alleges that she was not going to change her

  report regarding the extent or cause of the injuries, and “[t]he reports to [the Agency for Health

  Care Administration] infuriated [the Colony’s] management team.” As a result, the Colony then

  retaliated by terminating her less than 2 months later. Prior to her termination, Valdez complained

  to the owner, Luc, and her direct supervisor, Lidia, regarding the Colony’s failure to comply with

  the Agency for Health Care Administration safety regulations.

          Now, the Colony seeks to dismiss Valdez’s claims for hostile work environment under the

  Age Discrimination in Employment Act (Count II), her retaliatory claims under the Age

  Discrimination in Employment Act (Count III), the Florida Civil Rights Act (Count VI), and Title

  VII (Count VIII), and her claim under Florida’s Whistle-blower’s Act (Count IX).

                                     II.      LEGAL STANDARD

          “To survive a motion to dismiss, plaintiffs must do more than merely state legal

  conclusions,” instead plaintiffs must “allege some specific factual basis for those conclusions or

  face dismissal of their claims.” Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1263 (11th Cir.

  2004). When ruling on a motion to dismiss, a court must view the complaint in the light most

  favorable to the plaintiff and accept the plaintiff's well-pleaded facts as true. See St. Joseph's Hosp.,

  Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 953 (11th Cir. 1986). This tenet, however, does not apply

  to legal conclusions. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Moreover, “[w]hile legal

  conclusions can provide the framework of a complaint, they must be supported by factual

  allegations.” Id. at 1950. Those “[f]actual allegations must be enough to raise a right to relief above



                                                     4
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 5 of 25




  the speculative level on the assumption that all of the complaint's allegations are true.” Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 545 (2007). In short, the complaint must not merely allege a

  misconduct, but must demonstrate that the pleader is entitled to relief. See Iqbal, 129 S. Ct. at

  1950.

                                        III.    DISCUSSION

          The Colony seeks to dismiss Counts II-III, VI, and VIII-IX. For the reasons that follow,

  this Court grants the motion to dismiss the First Amended Complaint as it relates to Counts II-III,

  VI, and VIII, with leave to file an amended complaint that cures the deficiencies outlined herein,

  and denies the motion to dismiss Count IX.

          A. Count II (Age Discrimination in Employment Act- Hostile Work Environment)

          First, the Colony seeks to dismiss Count II of the Plaintiff’s First Amended Complaint,

  which is a cause of action against Colony for hostile work environment under the Age

  Discrimination in Employment Act. Here, the parties agree that in order to establish a prima facie

  case of hostile work environment under the Age Discrimination in Employment Act, a plaintiff

  must satisfy the following elements: (1) the employee must prove she “belongs to a protected

  group”; (2) “[s]he has been subject to unwelcome harassment”; (3) “the harassment was based on

  a protected ground”; (4) “the harassment was severe or pervasive enough to alter the terms and

  conditions of h[er] employment”; (5) “and h[er] employer is responsible for the harassment under

  a theory of vicarious or direct liability.” See Litman v. Sec’y, of the Navy, 703 Fed. Appx. 766, 771

  (11th Cir. 2017) (citing Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002)).2

  Recently, in a Title VII context, the Eleventh Circuit characterized a hostile work environment


  2
    In Massey, as none of the parties there questioned the proposition, the Eleventh Circuit assumed
  “the hostile environment doctrine developed in Title VII actions applies in an [Age Discrimination
  in Employment Act] action.” EEOC v. Massey Yardley Chrysler Plymouth, Inc., 117 F.3d 1244,
  1249 n.7 (11th Cir. 1997).

                                                   5
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 6 of 25




  claim as “mistreatment based on race or other prohibited characteristics, including subjection to

  adverse conditions,” and noted that such a claim “is actionable even if the mistreatment does not

  rise to the level of a tangible employment action, but only if the mistreatment is ‘sufficiently severe

  or pervasive’ that it can be said to alter the terms, conditions, or privileges of employment.” See

  Monaghan v. Worldpay, US, Inc., 955 F.3d 855, 861 (11th Cir. 2020) (citing Miller, 277 F.3d at

  1275).

           As to Count II, the Colony argues that Valdez has failed to sufficiently allege the fourth

  and fifth elements required for a hostile work environment claim under the Age Discrimination in

  Employment Act: the harassment was severe or pervasive enough to alter the terms and conditions

  of her employment and her employer is responsible for the harassment under a theory of vicarious

  or direct liability. Because Valdez has failed to sufficiently allege these elements of a prima facie

  hostile work environment claim under the Age Discrimination in Employment Act, Count II is

  dismissed without prejudice, with leave to refile an amended complaint, if appropriate, that cures

  the deficiencies outlined herein.

     1. Severe or Pervasive Harassment

           As to the fourth element, the Colony contends that Valdez has failed to establish the fourth

  element of her hostile work environment claim, as her First Amended Complaint only includes an

  “isolated contention” that an alleged supervisor gave her more residents to bathe than younger

  workers, and an isolated incident does not amount to “severe or pervasive” harassment. See Uppal

  v. Hosp. Corp. of Am., 482 Fed. Appx. 394, 397 (11th Cir. 2012) (holding that “single incident of

  harassing conduct cannot support a hostile work environment claim”) (citing Miller, 277 F.3d at

  1276); Satchel v. School Bd. of Hillsborough Cnty., 251 Fed. Appx. 626, 630 (11th Cir. 2007)

  (holding that plaintiff did not present evidence to show that harassment was severe and pervasive



                                                    6
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 7 of 25




  where harassment “consisted of specific, isolated incidents which occurred over a period of years

  at different schools”). In her response, Valdez maintains that “the frequent degrading comments

  coupled with [the Colony’s] employees[’] hostile conduct cumulatively created a hostile work

  environment,” such as Valdez being referred to as “old b*tch” and “Spanish b*tch” on “a regular

  basis.”

            The court in Satchel noted that the Eleventh Circuit has previously stated that the severe or

  pervasive harassment element “contains both a subjective and an objective component.” Satchel,

  251 Fed. Appx. at 630 (citing Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1999)).

  “Thus, to satisfy this element, the employee must show that she subjectively perceived the

  harassment as severe and pervasive enough to change the terms or conditions of employment and

  present facts sufficient for the district court to find that this perception was objectively reasonable.”

  Id. (citing Mendoza, 195 F.3d at 1246). When making this determination, district courts should

  consider the following factors: “(1) the frequency of the conduct; (2) the severity of the conduct;

  (3) whether the conduct is physically threatening or humiliating, or a mere offensive utterance;

  and (4) whether the conduct unreasonably interferes with the employee’s job performance.” Id.

  (citing Mendoza, 195 F.3d at 1246); see also Miller, 277 F.3d at 1276 (noting the factors

  considered for “evaluating the objective severity of the harassment,” also known as the Allen test)

  (citing Allen v. Tyson Foods, 121 F.3d 642, 647 (11th Cir. 1997)). The Colony did not address the

  Allen test in its motion to dismiss.

            To the extent that the Colony argues that Valdez has only shown one isolated incident

  involving harassment, the Court disagrees. As alleged in the First Amended Complaint, Shirlene

  would assign Valdez a heavier workload than her coworkers. Specifically, Valdez alleges “[b]y

  way of example, Valdez was assigned to bathe approximately seven (7) patients per day while her



                                                      7
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 8 of 25




  young, non-Hispanic coworkers were assigned to bathe between two (2) and three (3) patients.”

  (D.E. 12 ¶ 23). While Valdez did not allege other examples, or the frequency of this

  disproportionate assignment, she did allege other incidents involving harassment based on her age,

  namely, comments directed at her by her coworker, Latoya.

         For example, Valdez alleges that Latoya told her she was “too old to be in housekeeping”

  and “constantly refer[red] to Valdez as ‘old lady.’” According to Valdez, Latoya would tell her

  “What’s wrong with you old lady?” and “Get the f*ck out of my face old lady.” Similar to

  Shirlene’s disproportionate work assignment, the First Amended Complaint does not specify the

  frequency of Latoya’s comments to Valdez.

         The Court also notes that some of the incidents alleged were not based on Valdez’s age.

  For example, approximately four months after she was hired as housekeeper, in mid-March of

  2019, Valdez was meeting with her supervisor, Ms. Yum, in Ms. Yum’s office. During their

  meeting regarding work-related matters, Latoya and another supervisor, Lidia, entered Ms. Yum’s

  office. At this time, Latoya made several offensive utterances, which were directed at Valdez.

  Notwithstanding the foul language directed at Valdez, as alleged, this incident does not implicate

  any discrimination based on Valdez’s age.

         Notwithstanding that Valdez has alleged more than one incident involving harassment

  based on her age, the Court notes that neither party addressed the Allen test—the 4-part analysis

  for determining whether a plaintiff has shown that her perception of severe or pervasive harassment

  was enough to change the terms or conditions of her employment, and whether her perception was

  “objectively reasonable.” Satchel, 251 Fed. Appx. at 630; Miller, 277 F.3d at 1276 (citing Allen,

  121 F.3d at 647).




                                                  8
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 9 of 25




         Based on a review of the allegations as they pertain to Count II, the First Amended

  Complaint does not include any factual allegations concerning how the harassment altered the

  terms and conditions of her employment, that is, facts showing how Valdez subjectively perceived

  the harassment as “severe and pervasive enough to change the terms or conditions of employment”

  and “facts sufficient for the district court to find that this perception was objectively reasonable.”

  Satchel, 251 Fed. Appx. at 630 (citing Mendoza, 195 F.3d at 1246). Valdez only alleges, in

  conclusory fashion, that “[t]he conduct was so severe and pervasive that a reasonable person in

  Plaintiff[’s] position would find Plaintiff[’s] work environment to be hostile and abusive.” (D.E.

  12 ¶ 74).

         Also, Valdez does not allege how Latoya’s age-related insults altered the terms and

  condition of her employment or whether such insults “unreasonably interfere[d] with [her] job

  performance.” See id. As noted, the First Amended Complaint does not specify the frequency of

  Latoya’s age-related insults to Valdez. While Shirlene assigning Valdez a larger workload relative

  to her younger coworkers appears to satisfy this requirement—Valdez only provided one example

  like this in her First Amended Complaint.

         Accordingly, Count II of the First Amended Complaint is dismissed without prejudice,

  with leave to refile an amended complaint if appropriate. Any amended complaint should allege

  the frequency and extent of any and all age-related harassment, whether Valdez subjectively

  perceived the harassment as severe and pervasive enough to change the terms or conditions of her

  employment, and facts showing that her perception was objectively reasonable. Satchel, 251 Fed.

  Appx. at 630 (citing Mendoza, 195 F.3d at 1246). These allegations, pertaining to Valdez’s hostile

  work environment claim under the Age Discrimination in Employment Act, shall be included

  under Count II of any amended complaint.



                                                    9
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 10 of 25




      2. Responsibility of the Employer

          The Colony maintains that Count II must also fail because Valdez as failed to satisfy the

   fifth element, that is, that her employer is responsible for the harassment under a theory of vicarious

   or direct liability. See Litman, 703 Fed. Appx. at 771 (citing Miller, 277 F.3d at 1275). According

   to the Colony, Valdez has failed to allege any facts showing that it knew, or should have known,

   of any age-related harassment of Valdez. See Cobb v. City of Roswell, Ga. Ex rel. Wood, 533 Fed.

   Appx. 888, 897 (11th Cir. 2013) (holding that plaintiff failed to make out a prima facie case for a

   hostile work environment claim where “he did not complain to any officials [] of the alleged ageist

   language that younger officers used and, thus, did not show a basis for [the defendant’s] liability”)

   (citing Miller, 277 F.3d at 1278-79).

          “An employer ‘is subject to vicarious liability to a victimized employee for an actionable

   hostile environment created by a supervisor with immediate (or successively higher) authority over

   the employee.’” Miller, 277 F.3d at 1278 (citing Faragher v. City of Boca Raton, 524 U.S. 775,

   807 (1998)). “The employer will be strictly liable for the hostile work environment if the supervisor

   takes tangible employment action against the victim.” Id.

          “Where the perpetrator of the harassment is merely a co-employee of the victim, the

   employer will be held directly liable if it knew or should have known of the harassing conduct but

   failed to take prompt remedial action.” Miller, 277 F.3d at 1278 (citing Breda v. Wolf Camera &

   Video, 222 F.3d 886, 889 (11th Cir. 2000)). “Thus, a victim of coworker harassment must show

   either actual knowledge on the part of the employer or conduct sufficiently severe and pervasive

   as to constitute constructive knowledge to the employer.” See id.

          In its motion to dismiss, the Colony argues that Valdez has failed to allege that the Colony

   knew, or should have known, about the harassment. In her response, Valdez merely states that her



                                                     10
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 11 of 25




   “internal complaints to [] Lidia and Yum were ignored by the [Colony]” and that she “explained

   that [] [the Colony] assigned her a much heavier case load than that of the younger, [] employees

   and [] [the Colony’s] supervisor encouraged [the Colony’s] employees to engage in a physical

   altercation to resolve their work place conflict.”

          Based on a review of the allegations of Count II, Valdez has failed to sufficiently allege

   that she complained of the ageist-related harassment to her supervisors. As alleged, the incidents

   that occurred in front of supervisors involving coworkers, namely, Latoya and Alexia, did not

   involve any age-related harassment. (D.E. 12 ¶¶ 28-29, 31-33). To the extent that Valdez relies on

   a supervisor’s comment that her and Alexia, a coworker, should go outside and fight, such a

   comment appears to have no relation to Valdez’s age. As it relates to Shirlene, a supervisor,

   assigning Valdez more work based on her age, Valdez does not respond to the Colony’s argument

   that this single incident is insufficient to show that the Colony is responsible. As previously noted,

   the First Amended Complaint does not allege the frequency of this disproportionate assignment.

   As alleged, it appears this is only one example of Shirlene assigning Valdez a “heavier workload”

   (D.E. 12 ¶ 23).

          Accordingly, a dismissal of Count II without prejudice is also appropriate on these grounds.

   Any amended complaint shall include specific, concrete allegations under Count II’s hostile work

   environment claim under the Age Discrimination in Employment Act, and such allegations must

   show how the Colony is responsible for the harassment under a theory of vicarious or direct

   liability. Specifically, under this count, Valdez should allege facts showing how the Colony knew,

   or should have known, about the age-related harassment based on any co-employee harassment.

   Miller, 277 F.3d at 1278. Valdez should also allege facts showing how Shirlene’s actions are

   sufficient to show that the Colony is vicariously liable based on Shirlene’s actions.



                                                    11
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 12 of 25




       B. Retaliation Claims: Count III (Age Discrimination in Employment Act), Count VI
          (Florida Civil Rights Act), and Count VIII (Title VII)

          As to Valdez’s retaliation claims under the Age Discrimination in Employment Act (Count

   III), Florida Civil Rights Act (Count VI), and Title VII (Count VIII), the Colony contends that

   Valdez has failed to sufficiently allege that she engaged in protected expression and a causal

   connection between the protected conduct and the adverse employment action.

          1. Count III (Age Discrimination in Employment Act- Retaliation)

          As to Count III, a retaliation claim under the Age Discrimination in Employment Act, the

   Colony argues that “nowhere in her Complaint does [Valdez] contend that she opposed or

   complained to anyone, let alone a decision maker, about anything age-related.” The Colony also

   claims that Valdez has failed to sufficiently allege a causal connection between her “one alleged

   complaint and an adverse employment action.”

          The Eleventh Circuit has previously stated that, in order to state a claim for retaliation

   under Title VII, “[a] plaintiff must allege that (1) [s]he engaged in protected activity; (2) after

   doing so, [s]he was subjected to unwelcome harassment; (3) the protected activity was the but-for

   cause of the harassment; and (4) the harassment was sufficiently severe or pervasive to alter the

   terms and conditions of employment and to create an abusive work environment.” Palmer v.

   McDonald, 624 Fed. Appx. 699, 704 (11th Cir. 2015) (citing Gowski v. Peake, 682 F.3d 1299,

   1311-13 (11th Cir. 2012)).3

          However, recently, in April 2020, and in a Title VII context, the Eleventh Circuit held that

   the retaliatory standard stated in Gowski was inconsistent with prior Supreme Court and Eleventh


   3
     The Colony posits, and Valdez does not disagree, that decisions construing Title VII are
   applicable to Age Discrimination in Employment Act retaliation claims. The Colony cites the
   Eleventh Circuit’s unpublished decision in Palmer, which cites the Eleventh Circuit’s decision in
   Gowski for the requisite elements that a plaintiff must show to establish a retaliatory cause of action
   under the Age Discrimination in Employment Act. (D.E. 20, at 8-9).

                                                     12
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 13 of 25




   Circuit precedent. Monaghan, 955 F.3d at 862. As a preliminary matter, the Eleventh Circuit

   summarized a retaliation case as follows: “mistreatment based on retaliation for protected

   conduct—for example, making or supporting a charge of discrimination—is actionable whether or

   not the mistreatment rises to the level of a tangible employment action, but only if the mistreatment

   ‘well might have dissuaded a reasonable worker from making or supporting a charge of

   discrimination.’” Id. at 861 (citing Burlington Northern & Santa Fe Railway Co. v. White, 548

   U.S. 53, (2006)). In that case, the Eleventh Circuit stated that “the retaliation standard in Gowski

   [was] inconsistent with Burlington Northern and Crawford”4 and “reaffirm[ed] that the standard

   applicable to all Title VII claims is the Burlington Northern ‘well might have been dissuaded’

   standard.” Id. at 862 (reasoning that “adherence to the prior-panel rule is strict, but where there are

   conflicting prior decisions, the oldest one controls”) (citing Cohen v. Office Depot, Inc., 204 F.3d

   1069, 1072 (11th Cir. 2000)).

            Accordingly, as the parties do not disagree that decisions construing Title VII apply to Age

   Discrimination in Employment Act claims, in order to allege a prima facie case of retaliation under

   the Age Discrimination in Employment Act, a plaintiff must show that: “(1) she engaged in an

   activity protected under [the Age Discrimination in Employment Act]; (2) she suffered an adverse

   employment action; and (3) there was a causal connection between the protected activity and the

   adverse employment action.” See Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008). In its

   motion to dismiss, the Colony claims that Valdez failed to meet the protected expression and

   causation elements.




   4
       Crawford v. Carroll, 529 F.3d 961 (11th Cir. 2008).

                                                     13
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 14 of 25




          i.      Protected Activity under the Age Discrimination in Employment Act

          The Colony first claims that Valdez has failed to sufficiently allege that she engaged in

   protected expression under the Age Discrimination in Employment Act because the First Amended

   Complaint does not allege that “she suffered an adverse action for making a charge, testifying,

   assisting, or participating in any manner in an investigation, proceeding, or hearing.” The Age

   Discrimination in Employment Act provides, in relevant part:

          It shall be unlawful for an employer to discriminate against any of his employees
          or applicants. . . because such individual . . . has opposed any practice made
          unlawful by this section, or because such individual . . . has made a charge, testified,
          assisted, or participated in any manner in an investigation, proceeding, or litigation
          under this chapter.

   29 U.S.C. § 623(d). “To establish that she engaged in [Age Discrimination in Employment Act]

   protected expression, [the plaintiff] must show that she ‘had a good faith, reasonable belief that

   the employer was engaged in unlawful employment practices.’” See Stone v. Geico Gen. Ins. Co.,

   279 Fed. Appx. 821, 823 (11th Cir. 2008) (citing Weeks v. Harden Mfg. Corp., 291 F.3d 1307,

   1311 (11th Cir. 2002)).

          In her response to the motion to dismiss, Valdez claims that “[the Colony] and its leadership

   team was on notice of the discriminatory and hostile conduct” and that she “discussed the conduct

   with Lidia and as a result nothing was done to remedy the situation.” In support of this proposition,

   Valdez states that she “complained to [] Lidia and [Ms.] Yum that she was called an ‘old b*tch’

   and ‘Spanish b*tch’5 on numerous occasions.” Based on a review of the allegations as they relate

   to Count III (D.E. 12 ¶¶ 1-58, 77-87), such an allegation is not included in the First Amended

   Complaint. Thus, it is unclear what protected activity Valdez engaged in as a result of her age or

   how she opposed any age-related harassment.


   5
    Valdez references this comment in her response and the First Amended Complaint, but this insult
   does not implicate Valdez’s age.

                                                    14
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 15 of 25




          Accordingly, Count III of the First Amended Complaint is dismissed without prejudice,

   with leave to refile an amended complaint if appropriate. Any amended complaint shall include

   factual allegations that show how she engaged in protected expression under the Age

   Discrimination in Employment Act. See Crawford, 529 F.3d at 970. These specific allegations

   related to the retaliation claim under the Age Discrimination in Employment Act should be

   included under Count III.

          ii.     Causal Connection Between the Protected Activity and the Adverse Employment
                  Action under the Age Discrimination in Employment Act

          As previously noted, a plaintiff must show that “there was a causal connection between the

   protected activity and the adverse employment action.” See Crawford, 529 F.3d at 970. Here, the

   Colony argues that Valdez has failed to sufficiently allege any causal connection between any

   protected activity and the adverse employment action. More specifically, the Colony contends that,

   even if Valdez’s complaint to Ms. Yum in March 2019 was protected expression, Valdez has still

   failed to show how this complaint was causally connected with her being assigned more residents

   to bathe by Shirlene. Thus, based on a review of the First Amended Complaint, even assuming

   Valdez has sufficiently alleged that she engaged in protected expression (which she has not),

   Valdez has failed to allege a causal connection between any protected expression under the Age

   Discrimination in Employment Act and any adverse employment action based on said expression.

          Accordingly, a dismissal of Count III without prejudice is also appropriate on these

   grounds. If appropriate, any amended complaint shall include factual allegations that show how

   Valdez engaged in protected expression under the Age Discrimination in Employment Act and

   how any adverse employment action is causally connected to said protected expression. See

   Crawford, 529 F.3d at 970. These specific allegations related to Valdez’s retaliation claim under

   the Age Discrimination in Employment Act should be included under Count III.


                                                  15
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 16 of 25




           2. Count VI (Florida Civil Rights Act- Retaliation)

           The Colony also seeks to dismiss Count VI, which is a retaliation cause of action under the

   Florida Civil Rights Act, arguing that Valdez has failed to sufficiently allege that she engaged in

   protected expression and a causal connection between said expression and the adverse employment

   action. The Florida Civil Rights Act prohibits “[u]nlawful employment practices,” and provides,

   in relevant part:

           (1) It is an unlawful employment practice for an employer:

              (a) To discharge or to fail to hire any individual, or otherwise to discriminate
                  against any individual with respect to compensation, terms, conditions, or
                  privileges of employment, because of such individual’s race, color, religion,
                  sex, pregnancy, national origin, age, handicap, or marital status.

   § 760.10(1)(a), Fla. Stat. Moreover, § 760.10(7) provides as follows:

           (7) It is an unlawful employment practice for an employer…to discriminate against
               any person because that person has opposed any practice which is an unlawful
               employment practice under this section, or because that person has made a
               charge, testified, assisted, or participated in any manner in an investigation,
               proceeding, or hearing under this section.

   § 760.10(7), Fla. Stat. As such, “[t]o establish a prima facie case of retaliation under the [Florida

   Civil Rights Act], the plaintiff must show that (1) she engaged in a statutorily protected activity,

   (2) she suffered an adverse employment action, and (3) there was a causal connection between the

   protected activity and the adverse action.” Giles v. Daytona State Coll., Inc., 542 Fed. Appx. 869,

   873 (11th Cir. 2013) (citing McCann v. Tillman, 526 F.3d 1370, 1375 (11th Cir. 2008)). “[C]laims

   under the [Florida Civil Rights Act] are evaluated under the same analytical framework as Title

   VII claims.” Tebo v. City of DeBary, Fla., 784 Fed. Appx. 727, 729 n.3 (11th Cir. 2019) (citing

   St. Louis v. Fla. Int’l Univ., 60 So. 3d 455, 458 (Fla. 3d DCA 2011)).




                                                    16
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 17 of 25




      i. Statutorily Protected Activity under the Florida Civil Rights Act

          Based on a review of Count VI in the First Amended Complaint, Valdez is alleging a

   retaliation claim under the Florida Civil Rights Act based on her age and national origin. (D.E. 12

   ¶ 125). According to the Colony, Valdez has failed to sufficiently allege that she engaged in

   statutorily protected expression. The Colony contends that Valdez only alleges, in conclusory

   fashion, that she complained to Lidia and Ms. Yum of “the discriminatory acts and comments from

   [the Colony’s] employees” (D.E. 12 ¶ 109), and the only factual allegation involving a complaint

   was an isolated one, namely, when Valdez told Ms. Yum that Alexia was referring to her as “the

   f*cking Spanish b*tch with the red hair” (id. ¶ 33) and such an isolated incident is not actionable.

   See Little v. United Tech., Carrier Transicold Div., 103 F.3d 956, 959 (11th Cir. 1997) (noting, in

   a Title VII context, “not every act by an employee in opposition to racial discrimination is

   protected” and “[t]he opposition must be directed at an unlawful employment practice of an

   employer, not an act of discrimination by a private individual”) (citing Silver v. KCA, Inc., 586

   F.2d 138, 141 (9th Cir. 1978)).

          In her response, Valdez does not address Little or how the only factual incident alleged,

   which only involved a complaint of national origin discrimination based on a co-employee’s

   comment, is sufficient to show that she engaged in statutorily protected expression as it relates to

   her retaliation claim under the Florida Civil Rights Act, based on her age and national origin. As

   alleged in her First Amended Complaint, “[Valdez’s opposition to the [national origin] remark by

   [Alexia], a co-worker, is protected conduct within the parameters of the [Florida Civil Rights Act]

   only if [Alexia’s] conduct can be attributed to [the Colony].” See Little, 103 F.3d at 959. As such,

   like in Little, “[Alexia’s] [] offensive comment alone is not attributable to [the Colony] and,




                                                   17
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 18 of 25




   accordingly, [as alleged] [Valdez’s] opposition to the remark did not constitute opposition to an

   unlawful employment practice.” Id. at 959-960.

            Accordingly, Count VI of the First Amended Complaint is dismissed without prejudice,

   with leave to refile an amended complaint if appropriate. Any amended complaint shall include

   factual allegations that show how Valdez engaged in protected expression under the Florida Civil

   Rights Act.

      ii.      Causal Connection Between the Protected Activity and the Adverse Employment
               Action under the Florida Civil Rights Act

            “A plaintiff satisfies the third element [a causal connection between the protected activity

   and the adverse action] if she demonstrates that decision-makers were aware of the protected

   conduct, and that the protected activity and the adverse action were not wholly unrelated.” Giles,

   542 Fed. Appx. at 873-874 (internal citations omitted).

            Here, the Colony argues that Valdez has failed to sufficiently allege a causal connection

   between the protected activity and the adverse employment action. The Court agrees. Assuming

   the one factual allegation regarding national origin is sufficient, namely, where Valdez complained

   to Ms. Yum that Alexia referred to her as “the f*cking Spanish b*tch with the red hair” (D.E. 12

   ¶ 33), Valdez has failed to show a causal connection between her protected activity and any adverse

   employment action. As noted by the Colony in its motion to dismiss, Valdez has failed to allege

   that Ms. Yum was the decision-maker as to the adverse employment actions purportedly taken

   against Valdez or that the decision-makers, e.g., Shirlene assigning Valdez more residents to bathe,

   was aware of her allegedly protected conduct. Valdez has also failed to show that “the protected

   activity and the adverse action were not wholly unrelated.” See Giles, 542 Fed. Appx. at 873-874

   (internal citations omitted).




                                                     18
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 19 of 25




          In her response in opposition, Valdez claims that “in March 2019, the discriminatory

   comments were relayed to Ms. Valdez in the presence of Ms. Valdez’s supervisor, Lidia” and

   claims that the causation has been shown based on the “close temporal proximity between the

   statutorily protected activity and adverse-employment action.” The Court need not reach the issue

   of temporal proximity because the March 2019 comments, made by Alexia to Valdez in the

   presence of Lidia, were not discriminatory in nature, that is, related to Valdez’s national origin or

   age. (D.E. 12 ¶ 31). On that occasion, in the presence of Lidia, Valdez complained to Lidia about

   Alexia “being disrespectful” and “always using the word f*ck when she speaks to me,” to which

   Alexia responded, “Yes, you f*cking b*tch, f*ck you, suck my d*ck if I have one.” Id. Hence,

   Valdez has not alleged that she engaged in any statutorily protected activity or a causal connection

   between any alleged protected activity and an adverse employment for her retaliatory claim under

   the Florida Civil Rights Act.

          Accordingly, a dismissal of Count VI without prejudice is also appropriate on these

   grounds. If appropriate, any amended complaint shall include factual allegations that show that

   “decision-makers [responsible for the adverse employment action] were aware of the protected

   conduct, and that the protected activity and the adverse action were not wholly unrelated.” Giles,

   542 Fed. Appx. at 873-874.

          3. Count VIII (Title VII- Retaliation)

          Title VII’s retaliatory provision provides, in relevant part:

          It shall be an unlawful employment practice for an employer to discriminate against
          any of his employees…because he has opposed any practice made an unlawful
          employment practice by this subchapter, or because he has made a charge, testified,
          assisted, or participated in any manner in an investigation, proceeding, or hearing
          under this subchapter.




                                                    19
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 20 of 25




   42 U.S.C. § 2000e-3(a). As relevant here, Title VII forbids discrimination against any individual

   by an employer based on the individual’s national origin. As previously discussed, under Title VII,

   in order to allege a prima facie case of retaliation, a plaintiff must show that: “(1) she engaged in

   an activity protected under Title VII; (2) she suffered an adverse employment action; and (3) there

   was a causal connection between the protected activity and the adverse employment action.” See

   Crawford, 529 F.3d at 970.

          As to Count VIII, the Colony argues that Valdez also failed to sufficiently allege a Title

   VII retaliatory action as she failed to include factual allegations that show she engaged in protected

   activity and that there was a causal connection between the protected activity and the adverse

   employment action. The Court agrees. Like the allegations of Count VI, the allegations included

   under Count VIII are conclusory in nature as they relate to Valdez’s protected activity (D.E. 12 ¶¶

   143-146) and whether there was a causal connection between the protected activity and the adverse

   employment action (id. ¶¶ 146-149).

          Accordingly, Count VIII of the First Amended Complaint is dismissed without prejudice,

   with leave to refile an amended complaint if appropriate. Any amended complaint shall include

   factual allegations that show how she engaged in protected expression under Title VII and how

   any adverse employment action is causally connected to said protected expression. See Crawford,

   529 F.3d at 970.

      C. Florida Whistle-blower’s Act (Count IX)
          Lastly, the Colony moves to dismiss Count IX, a claim under Florida’s Whistle-blower’s

   Act, as Valdez has failed to sufficiently allege protected expression or causation. Florida’s

   Whistle-blower’s Act provides as follows:

          An employer may not take any retaliatory personnel action against an employee
          because the employee has:


                                                    20
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 21 of 25




              (1) Disclosed, or threatened to disclose, to any appropriate government
                  agency, under oath, in writing, an activity, policy, or practice of an
                  employer that is in violation of a law, rule, or regulation. However, this
                  subsection does not apply unless the employee has, in writing, brought
                  the activity, policy, or practice to the attention of a supervisor or the
                  employer and has afforded the employer a reasonable opportunity to
                  correct the activity, policy, or practice.

              (2) Provided information to, or testified before, any appropriate government
                  agency, person, or entity conducting an investigation, hearing, or inquiry
                  into an alleged violation of a law, rule, or regulation by the employer.

              (3) Objected to, or refused to participate in, any activity, policy, or practice
                  of the employer which is in violation of law, rule, or regulation.

   § 448.102, Fla. Stat. “A retaliation claim under the [Florida Whistle-blower Act] is guided by the

   same analysis as a Title VII federal claim.” Berber v. Wells Fargo, NA, 798 Fed. Appx. 476, 478

   (11th Cir. 2020) (citing Sierminski v. Transouth Fin. Corp., 215 F.3d 945, 950 (11th Cir. 2000)).

   Thus, “a plaintiff claiming retaliation under the [Florida Whistle-blower Act] must establish a

   prima facie case by demonstrating: (1) she engaged in a statutorily protected activity; (2) she

   suffered an adverse employment action; and (3) the two are causally related.” Berber, 798 Fed.

   Appx. at 478-479 (citing Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998)).

          In support of the proposition that Count IX should be dismissed for failure to allege the

   violation of a law, rule, or regulation, the Colony cites to two cases. See Pinto v. Microsoft Corp.,

   No. 12-60509-CIV, 2012 WL 4479059, at *3 (S.D. Fla. Sept. 28, 2012) (“In order to state a

   [Florida Whistle-blower’s Act] claim, the [p]laintiff must refer to specific laws, rules or regulations

   which [d]efendant violated.”) (citing El Toro Exterminator of Fla. v. Cermada, 953 So. 2d 616,

   618 (Fla. 3d DCA 2007)); see also Wolf v. Pac. Nat. Bank, No. 09-21531, 2010 WL 5888778, at

   *5 (S.D. Fla. Dec. 28, 2010) (“The Florida [Whistle-blower] Act specifically defines ‘[l]aw, rule,

   or regulation’ as ‘any statute or ordinance or any rule or regulation adopted pursuant to any federal,




                                                     21
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 22 of 25




   state, or local statute or ordinance applicable to the employer and pertaining to the business.’”)

   (citing § 448.101(4), Fla. Stat.).

           Based on a review of the First Amended Complaint, Valdez does not cite to a specific law,

   rule, or regulation that was violated by the Colony. Moreover, in her response, Valdez does not

   state that a specific law, rule, or regulation was violated by the Colony. Rather, she cites to the

   Florida’s Fourth District Court of Appeal’s decision in Aery v. Wallace Lincoln-Mercury, LLC,

   118 So. 3d 904, 916 (Fla. 4th DCA 2013) (holding that the law, rule, or regulation violation

   standard is satisfied if the employee shows she had a “good faith, objectively reasonable belief that

   h[er] activity [was] protected by the statute”) (citing Luna v. Walgreen Co., 575 F.Supp.2d 1326,

   1343 (S.D. Fla. 2008)); see also Hernandez v. Publix Supermarkets, Inc., 11 F.Supp.3d 1177,

   1182-83 (S.D. Fla. 2014) (same).

           In a footnote in its reply, the Colony characterizes the “reasonable belief” versus “actual

   violation” standard as a “red herring” and that, in any event, “the Eleventh Circuit and this district

   have applied the ‘actual violation’ standard.” See Smith v. Psychiatric Sol., Inc., 358 Fed. Appx.

   76, 78 (11th Cir. 2009) (holding that the district court correctly applied the actual violation

   standard regarding the plaintiff’s “state law retaliation claim”); Steenback v. Fed. Express Corp.,

   No. 12-61515-CIV, 2013 WL 12085475, at *5 (S.D. Fla. Aug. 21, 2013) (finding that the plaintiff

   had sufficiently alleged an actual violation). Notably, the Smith decision predates the Fourth

   District Court of Appeal’s decision in Aery and the Colony does not explain why this Court, which

   is sitting in diversity and applying Florida law, should not follow the Fourth District Court of

   Appeal’s decision in Aery, where the court held that the plaintiff observed “acts, which if true,

   appear to be illegal, and which [the plaintiff] could have reasonably believed were illegal” and that




                                                    22
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 23 of 25




   “[i]t was not necessary that [the plaintiff] provide his employer with statutory and case law

   citations to support his claim of illegal conduct.” Aery, 118 So. 3d at 916.

          Here, Valdez has sufficiently alleged her claim under Florida’s Whistle-blower’s Act:

   Valdez alleges that while caring for “Resident 1,” she noted several injuries on the resident and

   concluded that another resident, Resident 2, who was known to be physically violent and

   aggressive and roomed with Resident 1, inflicted the injuries. She later communicated what she

   observed to Luc, Lidia, and Ms. Yum, the management team at the Colony. As a result, Valdez

   alleges that the management team then contacted her on “multiple occasions” in an “attempt[] to

   get her to change her account of what she had observed, and to say that Resident 1 had fallen.”

   (D.E. 12 ¶ 37). Valdez then contacted the Agency for Health Care Administration and spoke with

   Ms. Watson with the agency, who then “initiated an investigation on this matter.” Id. ¶ 38.

          Following the initiation of the investigation, the Agency for Health Care Administration

   contacted the Colony and requested to speak with Valdez regarding her prior reports regarding

   Resident 1, at which time, Lidia told Valdez that the agency was going to call her and that they

   would “go over what [she] was going to say.” Id. ¶ 41. Valdez alleges that she was not going to

   change her report, regarding the extent or cause of the injuries, and “[t]he reports to [the Agency

   for Health Care Administration] infuriated [the Colony’s] management team.” Id. Prior to her

   termination, she complained to the owner of the Colony, Luc, and her supervisor, Lidia, regarding

   the alleged safety regulation violations. Id. ¶ 157.

          Like in Aery, where the court held that the plaintiff sufficiently alleged a prima facie case

   where, in the light most favorable to the non-moving party, the evidence showed that the defendant

   committed acts that, if true, appeared to be illegal, here, Valdez has sufficiently alleged that she

   had a “good faith, objectively reasonable belief” that her activity was protected by Florida’s



                                                    23
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 24 of 25




   Whistle-blower’s Act, as she provided information to the Agency for Health Care Administration

   regarding the Colony’s alleged failure to comply with safety regulations. Aery, 118 So. 3d at 916.

   Accordingly, Valdez has sufficiently alleged she engaged in statutorily protected activity under

   Florida’s Whistle-blower’s Act.

           To the extent that the Colony argues that Valdez has failed to sufficiently allege a causal

   relationship between her expression and the adverse employment action, the Court disagrees. In

   its reply, the Colony claims that Valdez has “failed to properly allege that she engaged in protected

   expression, she cannot show that decision makers as to any adverse actions were aware that she

   engaged in such expression.” Such a contention is without merit. As previously noted, Valdez has

   alleged that she complained of the Colony’s failure to comply with safety regulations to her direct

   supervisor, Lidia, and the owner, Luc. (D.E. 12 ¶ 157). Weeks later, Luc told Valdez she was fired

   and, on the same day, she also received a call from Lidia advising she was terminated. Id. ¶ 47.

          Accordingly, as the Colony did not address Aery in its reply, and why it is inapplicable

   here, the Court finds that Valdez has sufficiently alleged a reasonable, good faith belief that she

   was engaged in statutory protected expression and there was a causal connection between her

   expression and her termination, which occurred less than 2 months after she “blew the whistle,”

   so to speak, regarding the Colony’s alleged safety violations and provided information to the

   Agency for Health Care Administration.6 Thus, the Colony’s motion to dismiss Count IX is denied.




   6
     The Court also notes, under a Title VII context, the Eleventh Circuit has stated the opposition
   clause can be satisfied for a retaliatory claim if the plaintiff “had a good faith, reasonable belief
   that the employer was engaged in unlawful employment practices.” See Little, 103 F.3d at 960
   (citing Rollins v. State of Fla. Dept. of Law Enforcement, 868 F.2d 397, 400 (11th Cir. 1989)).

                                                    24
Case 0:20-cv-61323-FAM Document 34 Entered on FLSD Docket 01/25/2021 Page 25 of 25




                                        IV.    CONCLUSION

          Accordingly, for the foregoing reasons, the Colony’s motion to dismiss (D.E. 20) is granted

   as to Counts II-III, VI, and VIII and denied as to Count IX.

          Counts II-III, VI, and VIII of Valdez’s First Amended Complaint are dismissed without

   prejudice, with leave to refile the counts via an amended complaint if appropriate. Failure to cure

   the deficiencies outlined herein as it relates to these counts shall result in a dismissal with

   prejudice. Valdez shall file any amended complaint by February 8, 2021.



          DONE AND ORDERED in Chambers at Miami, Florida, this 25th of January 2021.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   All Counsel of Record




                                                   25
